Citation Nr: 0022407	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  99-03 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
recurrent dislocation of the right shoulder, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for service-connected 
chronic low back pain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


REMAND

The veteran served on active duty from August 1982 to May 
1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), that assigned an increased rating of 10 
percent for service-connected recurrent dislocation of the 
right shoulder.  In July 1998, the RO assigned a 20 percent 
rating for this condition.

Appellate review of the veteran's right shoulder claim at 
this time would be premature.  In his January 1999 
substantive appeal, he requested a hearing before a member of 
the Board at the RO.  Accordingly, while the Board sincerely 
regrets the delay, in order to afford the veteran due process 
the case must be remanded to the RO for an appropriate 
hearing to be scheduled.

Further, in May 1999 the RO denied entitlement to a 
disability rating in excess of 20 percent for service-
connected chronic low back pain.  The veteran submitted a 
notice of disagreement with the RO's decision in June 1999.  
Therefore, the veteran is owed a Statement of the Case on 
this issue, so that he may perfect an appeal if he continues 
to take issue with the claim.  See 38 C.F.R. §§ 19.29, 19.30, 
19.31 (1999); see also 38 U.S.C.A. § 7105(a), (d) (West 1991) 
("Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished . . . ."); 38 C.F.R. 
§§ 20.101, 20.200 (1999); see also Bernard v. Brown, 4 Vet. 
App. 384, 390 (1993) (38 U.S.C.A. § 7105 establishes a series 
of very specific, sequential, procedural steps that must be 
carried out by a claimant and the RO before a claimant may 
secure appellate review by the Board.)  

The claims are REMANDED for the following:

1.  Prepare a Statement of the Case on 
the issue of entitlement to a disability 
rating in excess of 20 percent for 
service-connected chronic low back pain 
that includes a summary of the evidence 
and a summary of the applicable laws and 
regulations, with a discussion of how the 
laws and regulations affect the 
determination.  Notify the veteran of the 
time limit within which he must respond 
in order to perfect an appeal of this 
claim to the Board.

2.  Schedule the veteran for a hearing 
before a traveling Member of the Board in 
accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


- 4 -


